Malone, J.,
concurring in part and dissenting in part: I concur that Kevin Tubbesing violated K.S.A. 75-4305 by addressing the Shawnee Planning Commission (Commission) on the site plan application of Midwest Holding, LLC (Midwest) without filing a written report of his conflict of interest. I disagree that Tubbesing violated the Commission’s bylaws since he did not vote on Midwest’s application. More importantly, I disagree that Tubbesing’s transgression so “tainted” the ultimate decision of the City of Shawnee (City) that the parties must redo the entire process.
Shawnee City Council (Council) member Mark Boettcher witnessed the September 17,2001, Commission meeting and believed the approval of Midwest’s application was not “exactly kosher.” He instituted a “call up” process, whereby the issue was placed on the Council’s agenda on September 24, 2001, for a full hearing. According to Paul Chaffee, the head of the City’s planning department, the call up process was extremely unusual, happening only three times during his 14-year tenure.
Dr. David Dowling was present at the Council meeting with his attorney, and he was provided the opportunity to fully air his grievances about the site plan application. Nevertheless, the Council voted not to deny Midwest’s application. There is nothing in the *547record on appeal to support any assertion that the Council’s vote was somehow tainted by Tubbesing’s initial violation.
Dr. Dowling then appealed the Council’s decision to district court which considered the matter at an evidentiary hearing. The district court concluded that the City’s decision to approve Midwest’s application was reasonable and the majority opinion affirms this determination.
Whether the City’s action was reasonable under all die circumstances should be the ultimate issue before the court. The district court’s judgment that the City’s action was reasonable is supported by substantial evidence. As the majority opinion notes, there was no evidence that Midwest’s application violated zoning restrictions or Commission guidelines. Chaffee testified that the City’s planning staff referred to the comprehensive plan for city development when it considered Midwest’s site plan. Doug Alimón, the associate planner for the City’s planning department, testified that Midwest’s site plan was compatible with the existing structure within the Fen-ton Professional Plaza. Alimón also believed that the site plan complied with the zoning restrictions placed on the area and also complied with the setback requirements on the plat for the lot. Midwest’s application was reviewed by the City’s fire, police, and engineering departments and was approved by each department.
Dr. Dowling’s only objection to Midwest’s application was -that it would block the view of his building from 75th Street. However, Dr. Dowling admitted that his patients came by appointment and he did not conduct much walk-in business. In weighing these factors, the Council acted reasonably in approving Midwest’s site plan application, and the district court was correct in upholding this action.
Tubbesing’s violation of K.S.A. 75-4305 is troubling and regrettable. If Dr. Dowling desires additional sanctions against Tubbesing, he is free to file a complaint before the Kansas Commission on Governmental Standards and Conduct. However, the district court’s judgment upholding the City’s action on the site plan application is supported by substantial evidence and should be affirmed.